85273: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-31555: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85273


Short Caption:VILLADELGADO (GODERICK) VS. THE EIGHTH JUDICIAL DIST. CT.Court:Supreme Court


Related Case(s):84833


Lower Court Case(s):Clark Co. - Eighth Judicial District - C347446Classification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerGoderick Villadelgado
					In Proper Person
				


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of ClarkAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


09/06/2022Filing FeePetition Filing Fee Waived.  Criminal. (SC)


09/06/2022Petition/WritFiled Proper Person Petition for Writ of Mandamus. (SC)22-27902




09/06/2022MotionFiled Proper Person Motion to Waive Filing Fees for Petition for Writ of Mandamus. (SC)22-27905




09/06/2022Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. (SC)22-27908




09/19/2022Notice/IncomingFiled Petitioner's Proof of Service (Petition for Writ and Proper Person Motion). (SC)22-29393




09/21/2022MotionFiled Petitioner's Proper Person Motion to Amend. Petitioner Goderick Villadelgado ask the Court for Leave to File an Amend Complaint under Rule 15(a). (SC)22-29702




09/23/2022Order/ProceduralFiled Order Regarding Motion. Petitioner's motion to amend the writ petition is granted to the following extent. This court will treat the motion to amend as an erratum to the petition.22-29925




10/06/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  RP/JH/LS  (SC)22-31555




10/18/2022Post-Judgment PetitionFiled Proper Person Petition for Rehearing. (SC)Y22-32789





Combined Case View